DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 10, line 32: “an mating” should be corrected to - -a mating- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-12, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossman (US 2013/0094811).
Regarding claim 1: Rossman teaches a receptacle module 100, comprising: a cage 108 having at least one accommodation space 202 (Fig. 4) formed by a plurality of wall plates (at 138; Fig. 4), the accommodation space having a front end (at 209; Fig. 4) and a back end (at 144; Fig. 4) opposite to the front end (Fig. 4) and comprising: an insertion space (at 130; Fig. 4) close to the front end (see Fig. 4); and an assembling space (at 144; Fig. 4) close to the back end (Fig. 4); a receptacle connector 104 disposed in the assembling space (see Fig. 1), being movable from an initial position (Fig. 7) toward the back end (Fig. 8), and comprising a first mating end 126 facing the front end of the cage (Fig. 1), the first mating end having a receptacle terminal portion 158 and a receptacle alignment portion 132, the receptacle terminal portion having a plurality of receptacle terminals (e.g. terminals not shown but would mate with terminals of communication components 158; see Para. 0022); a biasing spring 184 disposed between the receptacle connector 104 and the back end and configured to apply a spring load to the receptacle connector toward the front end (see Fig. 4); and a locking member 146 disposed on a side wall of the cage in the insertion space and extending from the side wall into the insertion space (see Fig. 4).  
Regarding claim 2: Rossman teaches all the limitations of claim 1 and further teaches wherein the receptacle terminal portion and the receptacle alignment portion are respectively disposed in separate and independent regions of the first mating end (see Fig. 4).  
Regarding claim 3: Rossman teaches all the limitations of claim 2 and further teaches wherein the receptacle terminals (e.g. not shown but located within communication components 158; see Para. 0022) comprise a plurality of first contact portions suspended on the receptacle terminal portion without being supported (e.g. the contact portions would be independent of one another and therefore not supported by another terminal).  
Regarding claim 6: Rossman teaches all the limitations of claim 1 and further teaches wherein the locking member 146 comprises a locking elastic sheet (at 182; Fig. 3), the locking elastic sheet comprising: a fixing portion 164 assembled on the side wall (Fig. 4); an elastic arm 182 connected to the fixing portion and extending into the insertion space and toward the front end (see Figs. 2-4); a locking portion 178 connected to the elastic arm 182 and further extending into the insertion space (Figs. 3-4); and a guiding section 180 connected to the locking portion 178 and extending toward the side wall and the front end to form (Fig. 3), with the locking portion 178, a protruded portion 173 folded into the insertion space (see Figs. 3-4).  
Regarding claim 9: Rossman teaches all the limitations of claim 1 and further teaches further comprising: a limiting slot 208 provided on the wall plate (Fig. 4); and an alignment protruding bar 174 disposed on a side surface of the receptacle connector adjacent to the wall plate on which the limiting slot is provided (Para. 0029), wherein when the receptacle connector is at an initial position, the alignment protruding bar abuts against a side edge of the limiting slot subjected to a force applied by the biasing spring (Fig. 4), and when the receptacle connector is in a use state, the alignment protruding bar is moved toward the back end along the limiting slot (see Figs. 7-8).  
Regarding claim 10: Rossman teaches a connector assembly (Fig. 1), comprising: a receptacle module 100, comprising: a cage 108 having at least one accommodation space 202 (Fig. 4) formed by a plurality of wall plates (see Figs. 1 and 4), the accommodation space having a front end and a back end opposite to the front end (Figs. 1 and 4) and comprising: an insertion space (at 130; Fig. 4) close to the front end (Fig. 4); and an assembling space (at 144; Fig. 4) close to the back end (Fig. 4); a receptacle connector 104 disposed in the assembling space, being movable from an initial position (Fig. 7) toward the back end (Fig. 8), and comprising a first mating end 126 facing the front end of the cage (Fig. 4), the first mating end having a receptacle terminal portion 158 and a receptacle alignment portion 132, the receptacle terminal portion having a plurality of receptacle terminals (e.g. terminals not shown but would mate with terminals of communication components 158; see Para. 0022); a biasing spring 184 disposed between the receptacle connector and the back end and configured to apply a spring load to the receptacle connector toward the front end (Fig. 4); and a locking member 146 disposed on a side wall of the cage in the insertion space and extending from the side wall into the insertion space (Fig. 4); and a pluggable module 120 allowed to be inserted into the accommodation space and moved from the front end to the back end to be inserted into the receptacle module (Figs. 7-8), and comprising: a housing 122 having a locking fitting portion (at 262; Fig. 8) at one side; and a plug connector (at 126; Fig. 7) disposed in the housing and having a second mating end (Fig. 7), the second mating end having a plug terminal portion (e.g. below 126; Fig. 7) and a plug alignment portion 262, the plug terminal portion having a plurality of plug terminals (e.g. not shown but discussed in Para. 0022), wherein the pluggable module is moved from the front end to the back end to enter the receptacle module under first guidance in the insertion space of the accommodation space (Figs. 7-8), and is inserted into the receptacle module under second guidance of the plug alignment portion complementary to the receptacle alignment portion (Fig. 7), when the pluggable module is inserted into the receptacle module, the locking fitting portion is locked by the locking member so that the pluggable module does not detach from the receptacle module (Fig. 8), the receptacle connector is moved from the initial position toward the back end to a mating position, and the receptacle terminals of the receptacle terminal portion are in contact with the plug terminals of the plug terminal portion (see Fig. 8).  
Regarding claim 11: Rossman teaches all the limitations of claim 10 and further teaches wherein the receptacle terminal portion and the receptacle alignment portion are respectively disposed in separate and independent regions of the first mating end, and the plug terminal portion and the plug alignment portion are respectively disposed in separate and independent regions of the second mating end (see Figs. 1-4).  
Regarding claim 12: Rossman teaches all the limitations of claim 11 and further teaches wherein the receptacle terminals comprise a plurality of first contact portions suspended on the receptacle terminal portion without being supported. and the plug terminals comprise a plurality of second contact portions suspended on the plug terminal portion without being supported. the second contact portions being in contact with the first contact portions when the pluggable module is mated with the receptacle module (e.g. the contact portions would be independent of one another and therefore not supported by another terminal).  
Regarding claim 16: Rejected for substantially the same reasons as claim 6.
Regarding claim 20: Rejected for substantially the same reasons as claim 9.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman (US 2013/0094811), in view of Droesbeke (US 2015/0125118).
Regarding claim 8: Rossman teaches all the limitations of claim 1 and further teaches further comprising at least one back plate (e.g. attached to end at 184; Fig. 4) disposed at the back end of the cage (Fig. 4), the biasing spring 184 being disposed between the receptacle connector and the back plate (Fig. 4) and wherein the receptacle connector 104 further comprises a receptacle housing 158.
Rossman does not explicitly teach the receptacle terminals being disposed at a front end of the receptacle housing, and the receptacle terminals being electrically connected to a plurality of first wires, the first wires extending from a side surface of the receptacle housing toward the back end and passing through an outlet opening of the back plate.  
Droesbeke teaches receptacle terminals being disposed at a front end of a receptacle housing 7 (see Fig. 6 and Para. 0029), and the receptacle terminals being electrically connected to a plurality of first wires 5, the first wires extending from a side surface of the receptacle housing 7 toward a back end (at 9; Fig 6) and passing through an outlet opening 9 of a back plate (see Fig. 6).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the receptacle terminals being disposed at a front end of the receptacle housing, and the receptacle terminals being electrically connected to a plurality of first wires, the first wires extending from a side surface of the receptacle housing toward the back end and passing through an outlet opening of the back plate as taught by Droesbeke into the receptacle module of Rossman in order to achieve the advantage of connecting individual receptacle connectors to individual wires.
Regarding claim 19: Rejected for substantially the same reasons as claim 8.

Allowable Subject Matter
Claims 4-5, 7, 13-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connector assemblies with a biasing spring forcing a connector forward within a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833